Name: Commission Regulation (EEC) No 1276/85 of 20 May 1985 amending Regulation (EEC) No 569/85 increasing to 106 000 tonnes the quantity of barley held by the Irish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 85 Official Journal of the European Communities No L 132/5 COMMISSION REGULATION (EEC) No 1276/85 of 20 May 1985 amending Regulation (EEC) No 569/85 increasing to 106 000 tonnes the quantity of barley held by the Irish intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 Article 2 of Regulation (EEC) No 569/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 1 06 000 tonnes of barley to be exported to all third countries. 2 . The regions in which the 106 000 tonnes of barley are stored are listed in Annex I.' Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Article 2 Annex I to Regulation (EEC) No 569/85 is replaced by the Annex hereto. Whereas Commission Regulation (EEC) No 569/85 (4), as last amended by Regulation (EEC) No 1019/85 (*), opened a standing invitation to tender for the export of 91 000 tonnes of barley held by the Irish interven ­ tion agency ; whereas, in a communication of 6 May 1985, Ireland informed the Commission of the inten ­ tion of its intervention agency to increase by 1 5 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the Irish intervention agency for which a standing invitation to tender for export has been opened should be increased to 106 000 tonnes ; Article 3 Article 4 of Regulation (EEC) No 569/85 is replaced by the following : Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 20 March 1985 at 1 p.m. (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 26 June 1985 . 4. The tenders shall be lodged with the Irish intervention agency.' Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 569/85 must therefore be amended ; Whereas the last partial invitation to tender under Regulation (EEC) No 569/85 should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . O OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 65, 6 . 3 . 1985, p. 11 . 0 OJ No L 110, 23 . 4 . 1985, p. 7 . No L 132/6 Official Journal of the European Communities 21 . 5 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX 'ANNEX I (tonnes) Place of storage Quantity Carlow 10 800 Cork 9 822 Dublin 600 Kildare 18 800 Kilkenny 13 700 Laois 3 725 Offaly 6 830 Tipperary 1 200 Waterford 500 Westmeath 4 540 Wexford 24 400 Wicklow 6 900 Louth 4 260'